18-10509-shl      Doc 1349      Filed 12/26/19 Entered 12/26/19 13:08:45              Main Document
                                              Pg 1 of 12
                                                   Hearing Date and Time: January 22, 2020 at 2:00 p.m. ET
                                                      Objection Deadline: January 15, 2020 at 5:00 p.m. ET
 JENNER & BLOCK LLP
 Marc Hankin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600

 Angela Allen (admitted pro hac vice)
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350

 Counsel for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                Chapter 11

     FIRESTAR DIAMOND, INC., et al.                        No. 18-10509 (SHL)

                          Debtors.1                        (Jointly Administered)


                    NOTICE OF CHAPTER 11 TRUSTEE’S MOTION FOR
              AN ORDER APPROVING SETTLEMENT WITH MARKS PANETH LLP

          On December 26, 2019, Chapter 11 Trustee Richard Levin (the “Trustee”) filed the

 annexed Chapter 11 Trustee’s Motion for an Order Approving Settlement with Marks Paneth LLP (the

 “Motion”).

          A hearing on the Motion will be held before the Honorable Sean H. Lane of the United

 States Bankruptcy Court for the Southern District of New York on January 22, 2020 at 2:00 p.m.

 (Prevailing Eastern Time), or as soon thereafter as counsel may be heard (the “Hearing”), in

 Courtroom 701 of the United States Bankruptcy Court for the Southern District of New York (the

 “Bankruptcy Court”), One Bowling Green, New York, New York 10004.


 1  The Debtors and the last four digits of their respective taxpayer identification numbers are as
 follows: Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc.
 (4756).
18-10509-shl     Doc 1349      Filed 12/26/19 Entered 12/26/19 13:08:45          Main Document
                                             Pg 2 of 12


        Objections, if any, to approval of the Motion and entry of the proposed order must: (i) be

 made in writing; (ii) state with particularity the grounds therefor; (iii) be filed with the

 Bankruptcy Court (with a copy to the Judge’s chambers); and (iv) be served upon (a) counsel to

 the United States Trustee for Region 2, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn:

 Richard Morrissey, Esq.); (b) counsel to the Trustee, Jenner & Block LLP, 919 Third Avenue, New

 York, New York 10022 (Attn: Carl Wedoff, Esq.); (c) counsel to Marks Paneth LLP, Vedder Price

 P.C., 1633 Broadway, 31st Floor, New York, NY 10019 (Attn: Michael Schein, Esq.); and (d)

 counsel to Punjab National Bank, Cleary, Gottlieb, Steen & Hamilton LLP, One Liberty Plaza,

 New York, NY 10006 (Attn: Sean O’Neal) so as to be received by each of them no later than 5:00

 p.m. (Eastern Time) on January 15, 2020 (the “Objection Deadline”).

        If no responses or objections are served by the Objection Deadline, the relief may be

 granted as requested in the Motion without further notice or a hearing. You need not appear at

 the Hearing if you do not object to the relief requested in the Motion. The Hearing may be

 continued or adjourned from time to time without further notice other than an announcement of

 the adjourned date or dates at the Hearing or at a later hearing.

                                      (Signature page follows.)




                                                  2
18-10509-shl   Doc 1349      Filed 12/26/19 Entered 12/26/19 13:08:45         Main Document
                                           Pg 3 of 12


 Dated: December 26, 2019                Respectfully submitted,
        New York, New York
                                         JENNER & BLOCK LLP

                                         By: /s/ Marc Hankin
                                         Marc Hankin
                                         Carl Wedoff
                                         919 Third Avenue
                                         New York, New York 10022
                                         (212) 891-1600
                                         mhankin@jenner.com
                                         cwedoff@jenner.com

                                         Angela Allen (admitted pro hac vice)
                                         353 North Clark Street
                                         Chicago, Illinois 60654
                                         (312) 222-9350
                                         aallen@jenner.com

                                         Counsel for the Chapter 11 Trustee




                                            3
18-10509-shl      Doc 1349      Filed 12/26/19 Entered 12/26/19 13:08:45              Main Document
                                              Pg 4 of 12
                                                   Hearing Date and Time: January 22, 2020 at 2:00 p.m. ET
                                                      Objection Deadline: January 15, 2020 at 5:00 p.m. ET
 JENNER & BLOCK LLP
 Marc Hankin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600

 Angela Allen (admitted pro hac vice)
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350

 Counsel for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                Chapter 11

     FIRESTAR DIAMOND, INC., et al.                        No. 18-10509 (SHL)

                          Debtors.1                        (Jointly Administered)


                     CHAPTER 11 TRUSTEE’S MOTION FOR AN ORDER
                   APPROVING SETTLEMENT WITH MARKS PANETH LLP

          Richard Levin, not individually but solely in his capacity as chapter 11 trustee (the

 “Trustee”) for the estates of Firestar Diamond, Inc. (“Firestar”), Fantasy, Inc. (“Fantasy”), and

 Old AJ, Inc. (“Old AJ,” and together with Firestar and Fantasy, the “Debtors”), respectfully

 submits this motion (the “Motion”) under Rule 9019(a) of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), for an order, substantially in the form attached hereto as

 Exhibit A (the “Proposed Settlement Order”), approving a settlement (the “Settlement”),

 substantially consistent with the terms of the settlement agreement attached hereto as Exhibit B




 1  The Debtors and the last four digits of their respective taxpayer identification numbers are as
 follows: Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc.
 (4756).
18-10509-shl     Doc 1349      Filed 12/26/19 Entered 12/26/19 13:08:45             Main Document
                                             Pg 5 of 12


 (the “Settlement Agreement”), by and among the Trustee and Marks Paneth LLP (“Marks

 Paneth”). In support of the Motion, the Trustee respectfully states as follows:

                                  JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this matter under 28 U.S.C. § 1334. Venue is proper

 in this district under 28 U.S.C. §§ 1408 and 1409. The statutory predicate for the relief requested

 in this Motion is Bankruptcy Rule 9019(a). The Trustee consents to this Court’s entry of a final

 order on this Motion.

                                             BACKGROUND

        2.      On February 26, 2018 (the “Petition Date”), the Debtors filed petitions under

 chapter 11 in this Court. On March 9, 2018, this Court entered an Order directing that the Debtors’

 cases be jointly administered. (Dkt. 24.)

        3.      On June 14, 2018, the United States Trustee for Region 2 appointed Richard Levin

 as the trustee of the Debtors’ estates in these jointly administered chapter 11 cases. (Dkt. 222.)

        4.      Between 2012 and the Petition Date, Marks Paneth received fees from Firestar and

 Fantasy as payment for audits and other accounting services.

        5.      After the Petition Date, the Debtors retained Marks Paneth to provide continued

 services in connection with these chapter 11 cases. (Dkts. 45, 88.) Post-petition, Marks Paneth has

 received approximately $495,000 in fees and expenses from the Debtors’ estates. Marks Paneth

 asserts that it is owed additional fees and expenses that it has accrued but not yet sought from

 the Debtors’ estates.

        6.      In addition to the payments described above, on the Petition Date, Firestar also

 paid Marks Paneth $20,000 on behalf of two of its affiliates, Firestar Diamond International, Inc.

 (“FDII”) and Nirav Modi, Inc. (“NMI”). Marks Paneth was to use those funds as retainers to




                                                   2
18-10509-shl       Doc 1349       Filed 12/26/19 Entered 12/26/19 13:08:45                 Main Document
                                                Pg 6 of 12


 represent FDII and NMI in their subsequent bankruptcy cases. However, those entities never

 filed for bankruptcy and Marks Paneth still holds the $20,000 in retainer fees.

         7.       On August 9, 2019, counsel for the Trustee sent a demand letter (the “Demand

 Letter”) to counsel for Marks Paneth demanding disgorgement of the fees Marks Paneth had

 received from the Debtors both before and after the Petition Date and forfeiture of any additional

 fees Marks Paneth asserts it is owed from the Debtors’ estates. The Demand Letter sought more

 than $1.5 million in damages based on various theories of recovery. Marks Paneth vigorously

 disagrees with the validity of the claims raised in the Demand Letter.

         8.       Following arms’ length and good faith negotiations, the Parties ultimately reached

 the Settlement reflected in the Settlement Agreement. Its principal terms are as follows:2

               a. Marks Paneth shall pay the Trustee $125,000.
               b. Marks Paneth shall return to the Trustee the $20,000 in retainer fees that Marks
                  Paneth received from Firestar on behalf of FDII and NMI.
               c. Marks Paneth shall waive any remaining fees or expenses still owed or
                  purportedly owed to it solely from the Debtors’ estates.
               d. Marks Paneth shall not be required to file a final fee application.
               e. The parties shall exchange mutual releases of all claims each holds against the
                  other.

         9.       The parties’ obligations under the Settlement Agreement are conditioned on, and

 shall be effective only upon, the Court’s approval of the Settlement on a final basis.

                                          RELIEF REQUESTED

         10.      The Trustee requests that this Court enter the Proposed Settlement Order

 approving the Settlement under Bankruptcy Rule 9019(a).




 2The description of the terms of the Settlement are subject in all respects to the express terms contained in
 the Settlement Agreement attached hereto as Exhibit B.


                                                      3
18-10509-shl      Doc 1349       Filed 12/26/19 Entered 12/26/19 13:08:45             Main Document
                                               Pg 7 of 12


                                         BASIS FOR RELIEF

         11.     Bankruptcy Rule 9019(a) provides, in relevant part, that “[o]n motion by the

 trustee and after notice and a hearing, the court may approve a compromise or settlement.” Fed.

 R. Bankr. P. 9019(a). Rule 9019 empowers the Court to approve compromises and settlements if

 they are “fair, equitable, and in the best interests of the estate.” In re Residential Capital, LLC, 497

 B.R. 720, 749 (Bankr. S.D.N.Y. 2013); see Protective Comm. for Indep. Stockholders of TMT Trailer Ferry,

 Inc. v. Anderson, 390 U.S. 414, 424–25 (1968). In determining whether a settlement is fair and

 equitable, a court is not required to decide the numerous issues of law and fact involved; it need

 only “canvass the issues and see whether the settlement falls below the lowest point in the range

 of reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983); Residential Capital, 497

 B.R. at 749. “Rather than conducting a mini-trial, the Court only needs to be apprised of those

 facts that are necessary to enable it to evaluate the settlement and to make a considered and

 independent judgment.” Residential Capital, 497 B.R. at 749 (internal citations and quotation marks

 omitted).

         12.     As a general matter, “‘settlements and compromises are favored in bankruptcy as

 they minimize costly litigation and further parties’ interests in expediting the administration of

 the bankruptcy estate.’” Residential Capital, 497 B.R. at 749 (quoting In re Dewey & LeBoeuf LLP, 478

 B.R. 627, 641–642 (Bankr. S.D.N.Y. 2012)); see Motorola, Inc. v. Official Comm. of Unsecured Creditors

 (In re Iridium Operating LLC), 478 F.3d 452, 455 (2d Cir. 2007) (settlements “help clear a path for

 the efficient administration of the bankrupt estate”). “Although courts have discretion to approve

 settlements, the business judgment of the debtor in recommending the settlement should be

 factored into the court’s analysis.” In re MF Global Inc., No. 11-2790 MG, 2012 WL 3242533, at *5

 (Bankr. S.D.N.Y. Aug. 10, 2012). Courts may also rely upon the opinion of trustee, the parties, and

 their respective counsel. Id.


                                                    4
18-10509-shl        Doc 1349      Filed 12/26/19 Entered 12/26/19 13:08:45              Main Document
                                                Pg 8 of 12


        13.        The Second Circuit has identified seven interrelated factors that courts should

 consider when evaluating whether settlements fall within the range of reasonableness under

 Bankruptcy Rule 9019(a):

              a. the balance between the litigation’s possibility of success and the settlement’s
                 future benefits;
              b. the likelihood of complex and protracted litigation, “with its attendant expense,
                 inconvenience, and delay,” including the difficulty in collecting on the judgment;
              c. “the paramount interests of the creditors,” including each affected class’s relative
                 benefits “and the degree to which creditors either do not object to or affirmatively
                 support the proposed settlement;”
              d. whether other parties in interest support the settlement;
              e. the “competency and experience of counsel” supporting, and “[t]he experience
                 and knowledge of the bankruptcy court judge” reviewing, the settlement;
              f.   “the nature and breadth of releases to be obtained by officers and directors[;]” and
              g. “the extent to which the settlement is the product of arm’s length bargaining.”

 Residential Capital, LLC, 497 B.R. at 750 (quoting In Motorola, Inc. v. Official Committee of Unsecured

 Creditors (In re Iridium Operating LLC), 478 F.3d 452, 462 (2d Cir. 2007)). An analysis of the Iridium

 factors demonstrates that the Settlement is fair, reasonable, and in the best interests of the

 Debtors’ estates and creditors.

        14.        First, if the Trustee is required to litigate the claims raised in its Demand Letter to

 finality, there is no guarantee that the Debtors’ estates will realize any greater—or even the

 same—net value represented by the Settlement. Instead, continued litigation poses the risk that

 Marks Paneth will raise one or more successful defenses to some or all of the Trustee’s claims,

 resulting in a recovery less than the amount in the Settlement. Further, if Marks Paneth

 successfully seeks payment of additional fees and expenses from the Debtors’ estates, it could

 delay the effectiveness of the Trustee’s confirmed chapter 11 plan, which is contingent upon the

 aggregate amount of allowed claims being fixed below a certain amount. (See Dkt. 1106, at § 7.2.3.)

 By contrast, the Settlement resolves the competing claims between the parties now, promoting



                                                     5
18-10509-shl      Doc 1349      Filed 12/26/19 Entered 12/26/19 13:08:45              Main Document
                                              Pg 9 of 12


 the Trustee’s efforts to consummate the plan and begin distributions to creditors. The Settlement

 is therefore more beneficial to the Debtors’ estates and creditors than continued litigation.

        15.     Second, putting aside litigation risk, the cost to the Debtors’ estates of continued

 litigation could materially impact the value of a successful result. The Trustee’s professionals

 have already incurred substantial fees investigating and pursuing the claims in the Demand

 Letter. If forced to litigate, an evidentiary hearing will likely be necessary, requiring the Trustee’s

 professionals to spend additional and significant amounts of time on discovery and preparing for

 the hearing. The Debtors’ estates will bear these costs regardless of whether the Trustee prevails.

 As a result, the costs of continued litigation could significantly reduce the value to the Debtors’

 estates of any claims the Trustee holds against Marks Paneth.

        16.     Third, the Settlement serves the interests of the Debtors’ creditors. The Settlement

 will return $145,000 to the Debtors’ estates, prevent any further payments of estate dollars to

 Marks Paneth, maximize the amounts available for distribution to the Debtors’ creditors, and

 move the Debtors’ chapter 11 plan closer to effectiveness.

        17.     Fourth, the Trustee is unaware of any opposition to the Settlement from any

 interested party.

        18.     Fifth, the Trustee and Marks Paneth are both represented by sophisticated counsel.

 This Court is also familiar with both the complexity of these chapter 11 cases and the types of

 issues that would arise in any litigation concerning claims of this nature.

        19.     Sixth, the scope of the Parties’ mutual releases are appropriate in light of the

 benefit to the Debtors’ estates and the proposed Settlement.

        20.     Seventh, the Settlement was proposed, negotiated, and entered into by the Parties

 without collusion, in good faith, and from arms’ length bargaining positions.




                                                   6
18-10509-shl     Doc 1349      Filed 12/26/19 Entered 12/26/19 13:08:45            Main Document
                                            Pg 10 of 12


        21.     Finally, this Motion and the parties’ Settlement are proper means for the Court to

 approve the fees Marks Paneth already has received absent the filing of a final fee application. In

 re White Mountain Communities Hospital, Inc., No. AZ-04-1569-MOSB, 2006 WL 6811024 (B.A.P. 9th

 Cir. Mar. 21, 2006), is instructive. There, the debtor and its special counsel during the bankruptcy

 case entered into a stipulation under which special counsel agreed to return a portion of the fees

 it had received from the estate and to waive its claim to all remaining unpaid fees. Over a

 creditor’s objection, the bankruptcy court approved the stipulation, permitting the special

 counsel to retain the payments it had received. On appeal, the Bankruptcy Appellate Panel

 affirmed, analyzing the stipulation using the standard factors courts use to determine if a

 settlement is fair and reasonable. The panel found the stipulation fell within the range of

 reasonableness, noting that the estate likely recovered more than it would have if special

 counsel’s application had been decided on the merits because counsel agreed to forego some of

 its claimed fees. The panel also noted that parties were given an opportunity to object to special

 counsel’s fees by objecting to the motion to approve the stipulation or by objection to the

 application that special counsel previously had filed. Id. at *6-7.

        22.     So too here. As part of the Settlement, Marks Paneth has agreed to forego a

 substantial portion of its claimed fees. Further, Marks Paneth previously has filed four monthly

 statements of its fees in these cases, each of which contains detailed descriptions of Marks

 Paneth’s services rendered and fees billed. [Dkts. 110, 156, 213, 304.] No one has objected to any

 of those monthly statements. Thus, any party in interest who takes issue with the final approval

 of Marks Paneth’s fees as provided in the Settlement will have had ample opportunity to object,

 either to Marks Paneth’s prior monthly fee statements or to this Motion.

        23.     Accordingly, the Trustee submits that the proposed Settlement is appropriate in

 light of the relevant factors, is fair and equitable, and should be approved.


                                                   7
18-10509-shl    Doc 1349     Filed 12/26/19 Entered 12/26/19 13:08:45          Main Document
                                          Pg 11 of 12


                                            NOTICE

        24.    The Trustee is serving this Motion upon the U.S. Trustee, Marks Paneth, and the

 2002 Service List in accordance with the Order Establishing Notice and Case Management

 Procedures (Dkt. 530). The Trustee submits that under the circumstances, no other or further

 notice need be provided.

        WHEREFORE, the Trustee respectfully requests that this Court enter an order approving

 the Settlement and granting such other relief as the Court may deem just and proper.




                                                8
18-10509-shl   Doc 1349      Filed 12/26/19 Entered 12/26/19 13:08:45       Main Document
                                          Pg 12 of 12


 Dated: December 26, 2019                Respectfully Submitted,
        New York, New York
                                         JENNER & BLOCK LLP

                                         By: /s/ Marc Hankin
                                         Marc Hankin
                                         Carl Wedoff
                                         919 Third Avenue
                                         New York, New York 10022
                                         (212) 891-1600
                                         mhankin@jenner.com
                                         cwedoff@jenner.com

                                         Angela Allen (admitted pro hac vice)
                                         353 North Clark Street
                                         Chicago, Illinois 60654
                                         (312) 222-9350
                                         aallen@jenner.com
                                         Counsel for the Chapter 11 Trustee




                                            9
